DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 9/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. (US PG Pub 2019/0333769, hereinafter Chen).
Regarding claim 1, figures 4A-4I of Chen disclose a method comprising:
removing a dummy gate electrode and a dummy gate dielectric (¶ 30) to form a recess between adjacent gate spacers (406);
depositing a gate dielectric (410) in the recess;
depositing a barrier layer (420) over the gate dielectric;
depositing a first work function layer (430) over the barrier layer, the first work function layer comprising a first material;

depositing a fill material (480) over the first anti-reaction layer.
Note: The prior art teaches the same materials as claimed (see below rejections) and will be taken as performing function of reducing oxidation and possessing the same material characteristics.
Regarding claim 2, Chen discloses the first work function layer (430) comprises a p- metal material comprising: titanium nitride (¶ 31).
Regarding claim 4, Chen discloses the first anti-reaction layer (440’) comprises: titanium nitride, wherein a material composition of the first anti-reaction layer is different from a material composition of the first work function layer (¶ 36).
Regarding claim 6, figure 4H of Chen discloses prior to depositing the fill material, depositing a second work function layer (460) over the first anti-reaction layer; and
depositing a glue layer (470) over the second work function layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claims 3, Chen does not explicitly disclose the first work function layer comprises an n- metal material comprising: titanium aluminum nitride, tantalum aluminum nitride, titanium silicide, or tantalum silicide.
However, these are well known materials for work function layers and it would have been obvious to use one of the claimed materials depending on the polarity of the device.
Regarding claims 8, Chen does not explicitly disclose the claimed thicknesses and relationships.
However, it would have been obvious to form the layers with thicknesses within the claimed ranges, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 9, Chen does not explicitly disclose applying a vacuum during the process of depositing the first work function layer; and applying the vacuum during the process of forming the first anti-reaction layer, wherein the vacuum is maintained continuously between the process of depositing the first work function layer and the process of forming the first anti-reaction layer.
However, it would have been obvious to form the two layers under a continuous vacuum condition in order to keep the layers free of contaminants.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of the new grounds of rejection set forth above.

Allowable Subject Matter
Claims 5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12, 14, 21-25, 27 and 28 allowed.
Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “depositing a glue layer over the first device region and the second device region; and after depositing the glue layer, depositing a fill material over the first device region and the second device region”.
Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first glue layer over the first anti- reaction layer, and a first conductive fill over the first glue layer; and forming a second gate stack over a second semiconductor fin, the second gate stack comprisingj the first dielectric layer, the barrier layer, the first work function metal, the first anti-reaction layer directly over the first work function metal, a second work function metal, and a second anti-reaction layer directly over the second work function metal, a second glue layer over the first anti-reaction layer, and a second conductive fill over the second glue layer”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895